Exhibit 99.1 Contacts: John P. McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8500 360-668-3701 John.McLaughlin@pdl.com jennifer@cwcomm.org PDL BioPharma Completes Structured Financing and Royalty Transaction with Avinger Incline Village, NV, April 22, 2013 PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) and Avinger, Inc. announced today that they closed a structured financing and royalty transaction on April 18, 2013 , in which PDL will provide Avinger with up to $40 million of financing. Founded and led by the visionary cardiologist and medical device entrepreneur, Dr. John Simpson, Avinger is a designer of therapeutic devices incorporating intravascular imaging, and is a pioneer of the lumivascular approach to treating vascular disease . This financing assists Avinger in the commercialization of its currently marketed Ocelot TM and Lightbox TM next-generation lumivascular catheter devices used to open totally occluded arteries in the legs, and in the development of Pantheris
